IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-11418
                        Conference Calendar



LOWELL KENT STEVENS,

                                         Plaintiff-Appellant,

versus

TARRANT COUNTY CORRECTION CENTER, Sheriff’s Department,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CV-1713-A
                       --------------------
                           June 18, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lowell Kent Stevens, Texas prisoner #0250811, appeals the

district court’s dismissal of his pro se and in forma pauperis 42

U.S.C. § 1983 civil rights action for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).    Even construed

liberally, as required by Haines v. Kerner, 404 U.S. 519, 520

(1972), Stevens’ pro se appellate brief does not argue that his

original complaint stated a claim on which relief could be

granted or that his amended complaint was timely filed and stated

a claim on which relief could be granted.     Accordingly, Stevens

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-11418
                                -2-

has abandoned the only issues properly before this court on

appeal.   See Davis v. Maggio, 706 F.2d 568, 571 (5th Cir. 1983)

(holding that issues not pressed on appeal are abandoned).

     Stevens’ appeal is frivolous and must be dismissed.       See 28

U.S.C. § 1915(e)(2)(B)(i); 5th Cir. R. 42.2.   This dismissal of

Stevens’ appeal as frivolous following the district court’s

dismissal of his lawsuit for failure to state a claim constitutes

two strikes against Stevens for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).      If

one other action or appeal filed by Stevens is dismissed on the

ground that it is frivolous, malicious, or fails to state a

claim, he will be barred from bringing a civil action or appeal

as a prisoner proceeding in forma pauperis unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED.